


Exhibit 10.6
Ally Financial Inc.














ALLY FINANCIAL INC. SEVERANCE PLAN


















PLAN DOCUMENT


AND


SUMMARY PLAN DESCRIPTION


































As Amended June 4, 2015

1



--------------------------------------------------------------------------------








ALLY FINANCIAL INC. SEVERANCE PLAN
TABLE OF CONTENTS
 
Page
Purpose of the Plan
4
Eligibility and Participation.
4
Qualified Terminations of Employment
4
Plan Benefits
5
Participant’s Obligations.
6
Tax Matters
7
Administration, Amendment and Termination
7
Claims Procedure
7
Other Information
7
Statement of ERISA Rights.
8
Questions Regarding The Plan
9
Miscellaneous
9
Appendix: Claims Procedure
10






























2



--------------------------------------------------------------------------------




ALLY FINANCIAL INC. SEVERANCE PLAN
DEFINITIONS
 
Page
Claims Procedure
7
Code
7
Committee
4
Company
4
ERISA
4
Exempt Person
6
General Release Document(s)
5
Level I Participant
4
Level II Participant
4
LTECIP
4
Non-Solicitation Period
6
Other Severance Plans
4
Participant
4
Plan
4
Qualified Termination of Employment
4
Severance Pay
5
SPD
4











    





















3



--------------------------------------------------------------------------------






ALLY FINANCIAL INC. SEVERANCE PLAN
PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION


This is the Summary Plan Description (“SPD”) for the Ally Financial Inc.
Severance Plan (the “Plan”). The Company originally adopted the Plan effective
January 1, 2009 and has since amended it from time to time. The Plan is intended
to be an employee welfare-benefit plan under and subject to the Employee
Retirement Income Security Act of 1974, as amended, and the applicable
regulations promulgated thereunder (“ERISA”). As SPD, the purpose of this
document is to explain and provide information regarding the Plan. You should
read it carefully. This document also serves as the “plan document” for purposes
of ERISA.
I.
PURPOSE OF THE PLAN

The Plan is intended to provide financial and other benefits to Participants in
the event of a termination of employment. Severance payments are not to be
viewed as automatic and are not compensation for past services, but instead are
intended only as prospective payments that will be offered under certain
circumstances. This Plan replaces and supersedes all other plans, programs,
policies, agreements and arrangements of the Company (other than individual
employment agreements) in which any employee was eligible or entitled to
participate prior to January 1, 2009.
II.
ELIGIBILITY AND PARTICIPATION

A.All United States employees of the Company participate in the Plan
(“Participant(s)”). However, the level of participation is determined on an
individual basis based on a Participant’s level of responsibility within the
Company and as described in sub-section B and C below.
B.Employees who did not participate in the Company’s Long-Term Equity
Compensation Incentive Plan (“LTECIP”) or Band 2 and Band 3 Employees whose
LTECIP participation was the result of an RSU award issued after December 31,
2011 will participate in this Plan at Benefit Level I described herein and be
referred to as Level I Participants.
C.Band 2 Employees who participated in the LTECIP by virtue of an RSU award
issued prior to January 1, 2012 or who were hired with eligibility for Ally
Supplemental Benefits prior to January 1, 2012, and all Band 1 Employees, will
participate in this Plan at Benefit Level II described herein and be referred to
as Level II Participants; provided, however, that persons who participated in
the LTECIP solely as the result of receiving Key Contributor Share Units
(“KCSU”) are not Level II Participants. KCSU recipients will participate in the
Plan at Benefit Level I described herein and remain Level I Participants
regardless of whether they received the KCSUs under the LTECIP or the Ally
Financial Inc. 2014 Incentive Compensation Plan.
III.
QUALIFIED TERMINATIONS OF EMPLOYMENT

A.    Plan benefits are payable only upon a “Qualified Termination of
Employment,” which means a termination of employment initiated by the Company as
a result of any of the following:
1.
Elimination of current position, termination associated with the reduction in
the total number of employees in the same department performing the same or
similar job, or termination associated with a restructuring of different
departments which results in the reduction in the total number of employees in
the affected departments;

2.
Substantial change in current duties for which the Participant no longer
qualifies;

3.
Substantial change in current duties which results in a twenty percent (20%) or
more reduction in base salary; or

4.
Declining a geographic transfer to a new position offered to the Participant
upon the elimination of current position as an alternative to termination;
provided, however, that the Participant was offered reimbursement of relocation
expenses associated with the transfer in accordance with the Company’s
then-current relocation program.

B.    Accordingly, Plan benefits are not payable for an “unqualified”
termination of employment as a result of any of the following:
1.
Loss of temporary employment;

2.
Termination of employment where an employment or other written agreement
provides for severance;

3.
Death;


4



--------------------------------------------------------------------------------




4.
Disability;

5.
Involuntary termination for cause as determined by the Company in its sole
discretion;

6.
Resignation;

7.
Retirement;

8.
An approved Leave of Absence or failure to return from an approved Leave of
Absence;

9.
Transfers from the Company to a Company affiliate;

10.
The majority of the Company’s assets are sold via an asset purchase agreement or
the Company ceases an operation and the same is assumed by another employer, and
continued employment is offered with a comparable salary and incentive
opportunity (including equity compensation) equal to or greater than 80% of the
employee’s current compensation and incentive package with the Company; or

11.
A termination of employment for which a Participant has executed a release
document or has received payment or benefits pursuant to the terms of any other
agreement.

C.    Plan benefits (Severance Pay and Outplacement) will not be paid unless and
until the Participant signs and does not revoke a release document(s) in a
form(s) satisfactory to, approved by, and provided by the Company. These
documents may be changed from time to time as determined solely by the Company.
IV. PLAN BENEFITS
A.    Level I Participants are eligible for the following Severance Pay (with
“pay” as referenced below meaning base salary only):
Band 3 and Band 4
Band 2
Full Years of Unbroken Service
Weeks of Pay
Full Years of Unbroken Service
Weeks of Pay
Less than 1
4
Less than 1
8
1
4
1
8
2
4
2
8
3
5
3
8
4
6
4
8
5
9
5
9
6
10
6
10
7
11
7
11
8
12
8
12
9
13
9
13
10
16
10
16
11
17
11
17
12
18
12
18
13
19
13
19
14
20
14
20
15
23
15
23
16
24
16
24
17
25
17
25
18
26
18
26
19
27
19
27
20 and more
35
20 and more
35




5



--------------------------------------------------------------------------------




B.    Level II Participants are eligible for the following Severance Pay (with
“pay” as referenced below meaning base salary only):
•
0-4 full years of unbroken service: 26 weeks of pay

•
5-14 full years of unbroken service: 39 weeks of pay

•
15 and above full years of unbroken service: 52 weeks of pay

C.    Base salary for the purpose of determining commission-eligible employees’
Severance Pay is deemed to be $50,000 annually.
D.    Any debts or monies a Participant owes to the Company or its subsidiaries
or affiliates will be deducted from the Severance Pay amounts described in A & B
above for which any Participant is eligible.
E.    Outplacement. Each Participant is eligible to receive outplacement
benefits following a Qualified Termination of Employment through an approved
vendor, provided that the scope, level, amount, timing, and all other terms and
conditions of such outplacement benefits are determined by the Company in its
sole discretion and on an individual-by-individual or a group-by-group basis. In
addition, outplacement benefits will be tiered based on the Participant’s level
in the organization, market conditions, and/or geographic area.
V.PARTICIPANT’S OBLIGATIONS
A.    Non-Solicitation. At all times prior to and following a Level II
Participant’s termination of employment for any reason, then during the
subsequent twenty-four months (“Non-Solicitation Period”) a Level II Participant
will not at any time, directly or indirectly, whether on behalf of himself or
herself or any other person or entity (i) solicit any client and/or customer of
the Company or any subsidiary with respect to a competitive activity (as
determined by the Company) or (ii) solicit or employ any employee of the Company
or any subsidiary, or any person who was an employee of the Company or any
subsidiary during the 60-day period immediately prior to the Level II
Participant’s termination, for the purpose of causing such employee to terminate
his or her employment with the Company or such subsidiary.
B.    Confidentiality. At all times prior to and following the termination date,
a Participant may not disclose to anyone or make use of any trade secret or
proprietary or confidential information of the Company (as determined by the
Company), including such trade secret or proprietary or confidential information
of any customer or client or other entity to which the Company owes an
obligation not to disclose such information, which he or she acquires during his
or her employment with the Company, including but not limited to records kept in
the ordinary course of business, except:
1.
as such disclosure or use may be required or appropriate in connection with his
or her work as an employee of the Company; or

2.
when required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order him or her to divulge, disclose or make accessible such information; or

3.
as to such confidential information that becomes generally known to the public
or trade without his or her violation of this Section V-B; or

4.
to the Participant’s spouse, attorney, and/or his or her personal tax and
financial advisors as reasonably necessary or appropriate to advance the
Participant’s tax, financial and other personal planning (each an “Exempt
Person”); provided, however, that any disclosure or use of any trade secret or
proprietary or confidential information of the Company by an Exempt Person will
be deemed to be a breach of this Section V-B by the Participant.

Nothing about this Section V-B prohibits Participant from initiating
communications directly with, or responding to any inquiry from or providing
testimony before, the SEC, FINRA, or any other self-regulatory organization or
any other state or federal regulatory authority or responding to any subpoena or
other legal process.
C.    Non-Disparagement. At all times prior to and following the termination
date, a Participant may not make any statements or express any views that
disparage the business reputation or goodwill of the Company or any of its
subsidiaries, affiliates, investors, members, officers, or employees.
D.    Return of Company Property. Immediately following the termination date, a
Participant will immediately return all Company property in his or her
possession, including but not limited to all computer equipment (hardware and
software), telephones, facsimile machines, electronic communication devices,
credit cards, office keys, security access cards, badges, identification cards
and all copies (including drafts) of any documentation or information (however
stored) relating to the business of the Company, its customers and clients or
its prospective customers and clients.

6



--------------------------------------------------------------------------------




E.    Cooperation. Following the termination date, a Participant will cooperate
willingly, as the Company may reasonably request, including his or her
attendance and truthful testimony where deemed appropriate by the Company, with
respect to any investigation or the Company's defense or prosecution of any
existing or future claims or litigations or other proceeding relating to matters
in which he or she was involved or potentially had knowledge by virtue of his or
her employment with the Company.
F.    Enforcement of Section V. If a Participant materially violates any
provision of this Section V, he or she immediately forfeits any right, title and
interest to any Severance Pay that has not yet been paid and will be required to
repay to the Company a cash amount equal to the value of the Severance Pay that
he or she has already received and will reimburse the Company for its legal fees
and costs associated with recovery of these amounts.
G.    Enforcement of Non-Solicitation and Confidentiality Covenants. If a
Participant violates or threatens to violate any provisions of Section V, the
Company will not have an adequate remedy at law. Accordingly, the Company is
entitled to such equitable and injunctive relief, without posting a bond, as may
be available to restrain the Participant and any business, firm, partnership,
individual, corporation or entity participating in the breach or threatened
breach from the violation of the provisions of Section V. Nothing in the Plan
may be construed as prohibiting the Company from pursuing any other remedies
available at law or in equity for breach or threatened breach of Section V,
including the recovery of damages. If the Company is successful in enforcing its
rights under this provision, the affected Participant will reimburse the Company
for its legal fees and costs associated with such enforcement action.
VI.
TAX MATTERS

A.    Withholding Taxes. The Company is entitled to withhold from any and all
payments made under the Plan all federal, state, local and/or other taxes or
imposts which the Company determines are required to be so withheld from such
payment.
B.    Code Section 409A. The Plan is not intended to be subject to Code Section
409A. Notwithstanding anything contained in the Plan to the contrary, the
Company has full authority to operate the Plan and to override or amend any
provision in the Plan in order for the Plan to be fully compliant – both in form
and in operation – with Code Section 409A.
C.    No Guarantee of Tax Consequences. No person connected with the Plan in any
capacity, including but not limited to the Company and any subsidiary and their
directors, officers, agents and employees, makes any representation, commitment,
or guarantee that any tax treatment, including but not limited to federal, state
and local income, estate and gift tax treatment, will be applicable with respect
to amounts payable or provided under the Plan, or paid to or for the benefit of
a Participant under the Plan, or that such tax treatment will apply to or be
available to a Participant on account of participation in the Plan.
VII.ADMINISTRATION, AMENDMENT AND TERMINATION
The Company has and retains the right to interpret, amend, revise, cancel and
terminate the Plan at any time and without prior notice, provided any amendment,
revision, cancellation, or termination of the Plan will not reduce a
Participant’s benefits to which he or she has become entitled due to a Qualified
Termination of Employment that has already occurred or is about to occur. No
representations by anyone may extend the Plan to provide severance benefits not
provided for in the Plan.
The Company, and such other person(s) or entity(ies) to whom such authority has
been delegated as a fiduciary of the Plan, may, in its sole discretion,
determine each employee’s eligibility for benefits under the Plan, the amount of
Severance Pay or other benefits payable under the Plan, and make factual
determinations as are required to properly administer the Plan. Such
determinations may also be made under the Claims Procedure (explained below)
when the Claims Procedure is applicable.
The Company, and such other person(s) or entity(ies) to whom such authority has
been delegated as a fiduciary of the Plan, acting under the Claims Procedure or
otherwise, has the sole authority and responsibility to interpret or construe
the terms and provisions of the Plan in accordance with ERISA.
VIII.CLAIMS PROCEDURE
If you believe that you are entitled to severance benefits, you must make a
claim for benefits by following the Claims Procedure set forth in the Appendix
to this document.
IX.OTHER INFORMATION
Official Plan Name: Ally Financial Inc. Severance Plan
Name and Address of Employer that Maintains the Plan:
Ally Financial Inc., 200 Renaissance Center, M/C482-B09-C24, Detroit, MI. 48265.

7



--------------------------------------------------------------------------------




Employer Identification Number of Employer that Maintains the Plan: 38-0572512
Plan Number: 535
Type of Plan: Welfare - Severance
Type of Administration: Self-administered by Ally Financial Inc.
Funding: The Plan is unfunded and uninsured.
Sources of Contributions: The employer, Ally Financial Inc., makes contributions
in the amount necessary to pay benefits.
Agent for Service of Legal Process on the Plan and Address at which Process May
Be Served: Ally Financial Inc., 200 Renaissance Center, M/C482-B09-C24, Detroit,
MI. 48265.
Date of the End of the Year for Purposes of Maintaining the Plan’s Fiscal
Records (that is, the Plan year end): December 31.
X.
STATEMENT OF ERISA RIGHTS

As a Participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Participants are entitled to:
Receive Information about Your Plan and Benefits
•
Examine, without charge, at the Plan administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan, and a
copy of the latest annual report (Form 5500 Series), if any, filed by the plan
with the U.S. Department of Labor, and available at the Public Disclosure Room
of the Employee Benefits Security Administration.

•
Obtain upon written request to the Plan administrator copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if any, and updated summary Plan description. The Plan
administrator may make a reasonable charge for the copies.

•
Receive a summary of the Plan’s annual financial report. The Plan administrator
is required by law to furnish each participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries
In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
your Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and
in the interest of you and other Participants and beneficiaries. No one,
including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit
under the Plan or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of the Plan documents or latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file a suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
If you have any questions about your Plan, you should contact the Plan
administrator (see Section XI below). If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory, or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department

8



--------------------------------------------------------------------------------




of Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210. You may also
obtain certain publications about your rights and responsibilities under ERISA
by calling the publications hotline of the Employee Benefits Security
Administration.
XI.QUESTIONS REGARDING THE PLAN
Questions regarding the Plan may be directed to: the Senior Vice President of
Total Rewards, Ally Financial Inc., 1177 Avenue of the Americas, New York, NY
10036.


XII.MISCELLANEOUS
A.    No Mitigation. A Participant is under no obligation to seek other
employment following the termination date and there will be no offset against
amounts due to the Participant under the Plan on account of any compensation
attributable to any subsequent employment.
B.    Offset. Any benefits paid under the Plan will be reduced by any payment or
benefit made or provided by the Company or any subsidiary to the Participant
pursuant to (i) any severance Plan, program, policy or arrangement of the
Company or any subsidiary not otherwise referred to in the Plan, (ii) the
termination-of-employment provisions of any employment agreement between the
Company or any subsidiary and the Participant, and (iii) any federal, state or
local statute, rule, regulation or ordinance.
C.    No Right, Title, or Interest in Company Assets. Participants have no
right, title, or interest whatsoever in or to any assets of the Company or any
investments which the Company may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, creates or may be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, or his or her
beneficiary, legal representative or any other person. To the extent that any
person acquires a right to receive payments from the Company under the Plan,
such right is no greater than the right of an unsecured general creditor of the
Company. Subject to this Section XII-C, all payments to be made under the Plan
will be paid from the general funds of the Company and no special or separate
fund will be established and no segregation of assets will be made to assure
payment of such amounts
D.    No Right to Continued Employment. A Participant’s rights, if any, to
continue to serve the Company as an employee are not be enlarged or otherwise
affected by his or her designation as a Participant, and the Company or the
applicable subsidiary reserves the right to terminate the employment of any
Participant at any time. The Plan does not give any Participant or any other
individual any right to be selected as a Participant or to continued employment
with the Company or any subsidiary.
E.    Other Rights. The Plan does not affect or impair the rights or obligations
of the Company or a Participant under any other written Plan, contract,
arrangement, or pension, profit sharing or other compensation Plan; provided
however, that if any provision of any agreement, plan, program policy,
arrangement or other written document between or relating to the Company and the
Participant conflicts with any provision of the Plan, the provision of the Plan
control and prevail.
F.    Governing Law. The Plan is governed by and construed in accordance with
the laws of the State of Michigan without reference to principles of conflict of
laws, except as superseded by ERISA and other applicable federal law.
G.    Severability. If any term or condition of the Plan is deemed by a court of
law to be invalid or unenforceable to any extent or in any application, then the
remainder of the Plan, with the exception of such invalid or unenforceable
provision, will not be affected by such determination and will continue in
effect and application to its fullest extent.
H.    Executive Compensation Requirements.  It is intended that the Plan will
fully comply with any and all federal and state rules, regulations, and policies
regulating executive compensation (collectively “Executive Compensation
Requirements”).  The Company may unilaterally take whatever actions, or refrain
from taking any action, that it considers in its sole discretion is necessary to
comply with the Executive Compensation Requirements.  Such actions include, but
are not limited to, requiring repayment of any Plan benefits determined to have
been based on statements of earnings, revenues, gains, or other criteria that
are later found to be materially inaccurate.  The Committee may, in its
discretion, demand repayment from other Plan benefit recipients based on the
same determination.
* * * * *

9



--------------------------------------------------------------------------------




APPENDIX


















CLAIMS PROCEDURE



10



--------------------------------------------------------------------------------






1.
A Participant with an interest in the Plan has the right to file a claim for
benefits under the Plan and to appeal any denial of a claim for benefits. Any
request for a Plan benefit or to clarify the Participant’s rights to future
benefits under the terms of the Plan will be considered to be a claim. (However,
this claims procedure does not govern casual inquiries about benefits or the
circumstances under which benefits might be paid under the terms of the Plan.
Nor does it govern a request for a determination regarding eligibility for
coverage except such a determination as is requested or necessary in connection
with a claim for benefits.) An authorized representative of the Participant may
act on behalf of the Participant in pursuing a benefit claim or appeal of an
adverse benefit determination. The individual or individuals responsible for
deciding the benefit claim or appeal, as applicable, may require the
representative to provide reasonable written proof that the representative has
in fact been authorized to act on behalf of the Participant. The Plan requires
no fee or other cost for the making of a claim or appealing an adverse benefit
determination.



2.
A claim for benefits will be considered as having been made when submitted in
writing by the Participant to the Plan administrator, in care of:



Senior Vice President Total Rewards
Ally Financial Inc.
1177 Avenue of the Americas        New York, NY 10036


Your claim should include the following:
Your name, address, telephone number, and employee identity number.
Your dates of employment with the Company.
Your job title and position with the Company.
The reasons for your termination of employment; and
A statement of the reasons why you are entitled to severance pay under the Plan
3.
The Senior Vice President of Total Rewards of the Company, acting on behalf of
the Plan administrator, will determine whether, or to what extent, the claim may
be allowed or denied under the terms of the Plan. If the claim is wholly or
partially denied, the Plan administrator will notify the Participant of the
adverse benefit determination within a reasonable period of time, but not later
than 90 days after the Plan receives the claim, unless the Plan administrator
determines that special circumstances require an extension of time for
processing the claim. If such an extension of time for processing is required,
written notice of the extension will be furnished to the Participant prior to
the termination of the initial 90-day period. Such extension may not exceed an
additional 90 days from the end of the initial 90-day period. The extension
notice will indicate the special circumstances requiring an extension of time
and the date by which the Plan expects to render the final decision. For the
purposes of this paragraph 3, the period of time within which a benefit
determination is required to be made will begin at the time a claim is filed in
accordance with the Plan’s filing requirements, without regard to whether all
the information necessary to make a benefit determination accompanies the
filing.



4.
The plan administrator will provide a Participant with written or electronic
notification of any adverse benefit determination. Any electronic notification
shall comply with the standards imposed by 29 CFR § 2520.104b-1(c)(i), (iii) and
(iv). The notification will set forth, in a manner calculated to be understood
by the Participant:



(1)
The specific reason(s) for the adverse determination;

(2)
Reference to the specific Plan provisions on which the determination is based;

(3)
A description of any additional material or information necessary for the
Participant to perfect the claim and an explanation of why such material or
information is necessary; and

(4)
A description of the Plan’s appeal (review) procedures and the time limits
applicable to such procedures, including a statement of the Participant’s right
to bring a civil action under ERISA § 502(a) following an adverse benefit
determination on appeal.

5.
The Participant may appeal an adverse benefit determination to the Senior Vice
President of Total Rewards acting on behalf of the Plan administrator. The
Senior Vice President of Total Rewards will conduct a full and fair review of
each appealed claim and its denial. The Participant will have at least 60 days
following receipt of a notification of an adverse benefit determination within
which to appeal the determination.


11



--------------------------------------------------------------------------------






6.
The appeal of an adverse benefit determination must be made in writing. In
connection with making such request, the Participant may submit written
comments, documents, records, and other information relating to the claim for
benefits. The Participant will be provided, free of charge upon written request,
reasonable access to, and copies of, all documents, records and other
information relevant (as defined in paragraph (k) below) to the Participant’s
claim for benefits. In considering the appeal the Senior Vice President of Total
Rewards will take into account all comments, documents, records, and other
information submitted by the Participant relating to the claim, without regard
to whether such information was submitted or considered in connection with the
initial benefit determination.



General procedure. The plan administrator will notify a Participant of the
Plan’s benefit determination upon appeal within a reasonable period of time, but
not later than 60 days after receipt of the Participant’s appeal. However, the
Plan administrator may determine that special circumstances (such as the need to
hold a hearing) require an extension of time for processing the claim. If the
Plan administrator determines that an extension of time, not to exceed 60 days,
for processing is required, written notice of the extension will be furnished to
the Participant prior to the termination of the initial 60-day period. The
extension notice will indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the determination on
appeal.


Calculating time periods. For the purposes of this paragraph (f), the period of
time within which a benefit determination on appeal is required to be made
begins when an appeal is filed in accordance with the Plan’s appeal filing
requirements, without regard to whether all the information necessary to make a
benefit determination on appeal accompanies the filing. In the event that a
period of time is extended as provided above for the determination of a claim on
appeal due to a Participant’s failure to submit information necessary to decide
an appeal of an adverse benefit determination, the period for making the benefit
determination on appeal will be tolled from the date on which the notification
of the extension is sent to the Participant until the date on which the
Participant responds to the request for additional information.


Furnishing documents. In the case of an adverse determination on appeal, the
Plan administrator will provide such access to, and copies of, documents,
records, and other information described in subparagraphs (g)(3) and (4) below
as is appropriate.


7.
The Plan administrator will provide a Participant with written or electronic
notification of the Plan’s benefit determination on appeal. Any electronic
notification will comply with the standards imposed by 29 CFR
§ 2520.104b-1(c)(i), (iii) and (iv). In the case of an adverse benefit
determination on appeal, the notification will set forth, in a manner calculated
to be understood by the Participant:



(1)
The specific reason(s) for the adverse determination;

(2)
Reference to the specific Plan provisions on which the benefit determination is
based;

(3)
A statement that the Participant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant (as defined in paragraph (k) below) to the
Participant’s claim for benefits; and

(4)
A statement of the Participant’s right to bring a civil action under ERISA
§ 502(a).

8.
The Participant must exhaust his or her rights to file a claim and to appeal an
adverse benefit determination before bringing any civil action to recover
benefits due to him or her under the Plan, to enforce his or her rights under
the terms of the Plan, or to clarify his or her rights to future benefits under
the terms of the Plan.

9.
The Senior Vice President of Total Rewards will exercise his or her
responsibilities and authority under this claims procedure as a fiduciary and,
in such capacity, will have the discretionary authority and responsibility
(1) to interpret and construe the Plan and any rules or regulations under the
Plan, (2) to determine the eligibility of employees to participate in the Plan,
and the rights of Participants and former Participants to receive benefits under
the Plan, and (3) to make factual determinations in connection with any of the
foregoing. The Senior Vice President of Total Rewards may, in his or her
discretion, determine to hold a hearing or hearings in carrying out his or her
responsibilities and authority under this claims procedure.

10.
Benefit claim determinations and decisions on appeals will be made in accordance
with the Plan. The Plan’s provisions will be applied consistently with respect
to similarly situated Participants. The Senior Vice President of Total Rewards
will maintain complete records of his or her proceedings in deciding claims and
appeals.


12



--------------------------------------------------------------------------------






11.
Definitions. For the purposes of this Claims Procedure the following definitions
apply:



“Adverse benefit determination” means any of the following: a denial, reduction,
or termination of, or a failure to provide or make payment (in whole or in part)
for, a benefit, including any such denial, reduction, termination, or failure to
provide or make payment that is based on a determination of a participant’s
eligibility to participate in the Plan.


A document, record, or other information is considered “relevant” to a
Participant’s claim if such document, record, or other information (i) was
relied upon in making the benefit determination, (ii) was submitted, considered,
or generated in the course of making the benefit determination, without regard
to whether such document, record, or other information was relied upon in making
the benefit determination, or (iii) demonstrates compliance with the
administrative processes and safeguards required pursuant to paragraph (j) above
in making the benefit determination.



13

